DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over GMBH (DE 202007006849), and further in view ThermoFisher Scientific (https://www.thermofisher.com/order/catalog/product/4333183#/4333183, 2016) and Caron et al. (US20050211113). 
As to claim 1.    GMBH discloses a pad comprising (see e.g. press pad for laminating press in title):
a flat portion(see e.g. middle area 6 of the pad in Fig 1);
portions disposed at edges of the pad(see e.g. see e.g. edge areas (8-11) in Fig 1, and the press pad has 4 corners); and
corner portions disposed at corners of the pad (see e.g. edge areas (8-11) in Fig 1), 
wherein hardness of the corner portions is greater than that of the flat portion and all the curved portions other than the corner portions(see e.g. The rubber material of the harder threads has a higher shore hardness than the elastic material of the threads adjacent to the edge areas in novelty), and each corner is spaced apart from each other(see e.g. Fig 1), and 
the corner portions and the flat portion comprise different materials(see edge uses rubber materials that has higher shore hardness, while the area other than the edge area is made of elastic materials or elastomer that have lower shore hardness in novelty)
GMBH does not discloses the portions disposed at edges of the pad is curved, nor the corner portion in regions corresponding to the curved portions in a plan view, 
ThermoFisher Scientific discloses a film applicator to form a tight seal which not only can speed the film application process but also form a tight seal and minimize air bubbles(see description), wherein the film applicator has 4 corners of protruded curved corners. 




    PNG
    media_image1.png
    395
    384
    media_image1.png
    Greyscale

Both GMBH and ThermoFisher Scientific are analogous in the field of film laminate applicator/pad structure, it would also have been obvious for a person with ordinary skills in the art to modify the press pad structure of GMBH to also have 4 protruded curved corner as taught by ThermoFisher Scientific in order to speed the film application process and form a tight seal and minimize air bubbles as suggested by ThermoFisher Scientific
GMBH in view of ThermoFisher Scientific (https://www.thermofisher.com/order/catalog/product/4333183#/4333183, 2016) does not specifically discloses wherein the hardness of the corner portion is 1.1 to 7 times greater than that of the flat portion.
Caron et al. (US20050211113) discloses one way of creating different press force characteristics can include using different elastomeric pads having different preselected hardnesses or having different thickness when pressing the media(see e.g. different press force by different thickness wherein thicker materials requires greater press force and thinner materials requires less press in Par. 30, 46. One way of creating different press force characteristics can include using different elastomeric embossing pads 123 having different preselected hardnesses in Par. 47).  The press force can be adjusted by using an elastomeric pad having a higher hardness for generating greater press forces and a lower hardness for generating lower press forces (see e.g. Par. 47).  It has been found that elastomeric pads having a hardness on the Shore hardness scale ranging from about 20 to about 80 is desired to create desired pressing force(see e.g. Par. 47).  Caron et al. further discloses greater pressing force can be achieved by using greater thickness pad or greater hardness pad, smaller pressing force can be achieved by using thinner thickness pad or smaller hardness pad.  In another word, both pad thickness and pad materials hardness are result effective variable to change the pressing force. In conclusion, Caron et al. discloses hardness is a result effective variable that can be varied depending on how much press force is desired by varying hardness level, and thickness.  
GMBH in view of ThermoFisher Scientific, and Caron et al are analogous in the field using pad with different hardness to generate different press force, it would have been obvious for a person with ordinary skills in the art to modify the hardness level of the protruded curved corner to be within about 20 to about 80 as taught by Caron et al. in order to create desired pressing force as suggested by Caron et al.  It would also have been obvious for a person with ordinary skills in the art to also modify the hardness level of the flat portion of GMBH in view of ThermoFisher Scientific to be lower than 20 in order for the central flat portion to have a hardness that is lower than the protruded curved corner, as taught and suggested by Caron et al. So if the hardness of the central flat portion is 20, the corner can be 30, 40, 50, 60, 70, or 80. Then the hardness of the corner portion would be accordingly be 1.5, 2, 2.5, 3, 3.5, 4 times greater than that of the flat portion. This range overlaps with claimed 1.1 to 7 times greater than that of the flat portion. Thus GMBH in view of ThermoFisher Scientific, and Caron et al teaches a same press force result effective variable such as thickness and hardness as the instant application, with an overlapping hardness value of the corner portion(in the instant application the ardness can be 25-35 in claim 4), and overlapping ratio between the corner portion and flat portion. 
Furthermore, Caron et al. discloses different press force characteristics depending on such things as the type of media material (heavier, thicker material requires greater press forces, whereas lighter materials such as thin foils require less press forces) in Par. 46. Caron et al. also discloses different pad thickness can be used to vary the magnitude of the press forces in Par. 39. 
In another word, how thick the (film) that is need to be applied determine how much pressure force is desired. How much pressure force is desired determines how much thickness of the pressure pad, and how hard the pressure pad materials to be used. So even if Bachmann does not discloses an exactly same thickness ratio range or thickness difference range as claimed, there is enough teaching in Caron et al to design the pad thickness, thickness ratio, hardness level depending on the film characteristics that will be need to be applied. For the above reason, GMBH in view of ThermoFisher Scientific, and Caron et al d and Bachman et al. teaches an almost overlapping thickness ratio and difference range, and exactly the same result effective variables as the instant application and how to vary those result effective variables.  
Absent a showing of criticality with respect to the thickness ratio and height difference, it would have been obvious to a person of ordinary skill in the art at the time of the invention to vary hardness of the corner portion, hardness of central flat portion, and ratio between hardness of the corner portion vs hardness of the flat portion through routine experimentation in order to achieve the desired press force for the desired film lamination application.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP § 2144.05].
Thus claim limitation is met. 
As to claim 2. GMBH in view of ThermoFisher Scientific, and Caron et al discloses the pad of claim 1, wherein
the hardness is Shore Hardness(see e.g. novelty of GMBH)
As to claim 3. GMBH in view of ThermoFisher Scientific, and Caron et al discloses the pad of claim 2, wherein
the Shore Hardness of the flat portion is 5 to 25(see discussion of claim 1, since the central hardness is lower than the corner hardness, and the corner hardness can be around 20, thus the central hardness can be lower than around 20).
As to claim 4. GMBH in view of ThermoFisher Scientific, and Caron et al discloses the pad of claim 2, wherein
the Shore Hardness of the corner portion is 25 to 35(see discussion of claim 1, Caron et al. discloses hardness can be about 20 to about 80. This range overlaps with the claimed 25-35 range).

Claims 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over GMBH (DE 202007006849), ThermoFisher Scientific (https://www.thermofisher.com/order/catalog/product/4333183#/4333183, 2016) and Caron et al. (US20050211113), and further in view Bachmann et al. (US20050112384)
As to claim 5. GMBH in view of ThermoFisher Scientific, and Caron et al discloses a pad comprising:
a flat portion;
curved portions disposed at edges of the pad; and
corner portions disposed at corners of the pad in regions corresponding to the curved portions in a plan view,
wherein the corner portions protrude more than the flat portion and all the curved portions other than the corner portions, and each corner is spaced apart from each other(see discussion of claim 1), and
GMBH in view of ThermoFisher Scientific, and Caron et al does not discloses wherein a thickness of the corner portions is 1.05 to 1.5 times greater than that of the flat portion and a height difference between the flat portion and the corner portion is 0.05 mm to 0.5 mm.
Bachmann et al. discloses use resilient lining as press pad, wherein the resilient lining is divided into areas of different hardness(see e.g. Par. 31), Bachmann et al. disclose the resilient lining can have a thickness of 1-4 mm for application such as film in abstract, Par. 30.  
Both GMBH in view of ThermoFisher Scientific, and Caron et al, and Bachmann are analogous in the field of press pad for laminating wherein the pad that has different hardness, it would have been obvious for a person with ordinary skills in the art to modify the pad thickness of GMBH in view of ThermoFisher Scientific, and Caron et al to be total thickness such as 1mm taught by Bachmann since Bachmann discloses 1mm thickness can generate enough press force for laminating application such as film (see e.g. abstract). Thus if the whole press pad has 1 mm thickness, the thickness of the corner portion can be around 0.5 mm if the corner protrusion has a same thickness as the central flat portion. Around 0.5 overlaps with the claimed range of 0.05 mm to 0.5 mm.  Claim limitation met. 

Furthermore, Caron et al. discloses different press force characteristics depending on such things as the type of media material (heavier, thicker material requires greater press forces, whereas lighter materials such as thin foils require less press forces) in Par. 46. Caron et al. also discloses different pad thickness can be used to vary the magnitude of the press forces in Par. 39. 
In another word, how thick the (film) that is need to be applied determine how much pressure force is desired. How much pressure force is desired determines how much thickness of the pressure pad, and how hard the pressure pad materials to be used. So even if Bachmann does not discloses an exactly same thickness ratio range or thickness difference range as claimed, there is enough teaching in Caron et al to design the pad thickness, thickness ratio, hardness level depending on the film characteristics that will be need to be applied. For the above reason, GMBH in view of ThermoFisher Scientific, and Caron et al d and Bachman et al. teaches an almost overlapping thickness ratio and difference range, and exactly the same result effective variables as the instant application and how to vary those result effective variables.  
Absent a showing of criticality with respect to the thickness ratio and height difference, it would have been obvious to a person of ordinary skill in the art at the time of the invention to vary the total thickness of press pad, thickness of the corner portions relationship with the thickness of the flat portion, a height difference between the flat portion and the corner portion, hardness of the corner portion, hardness of central flat portion, and ratio between hardness of the corner portion vs hardness of the flat portion through routine experimentation in order to achieve the desired press force for the desired film lamination application.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP § 2144.05].
Thus claim limitation is met. 
As to claim 7. GMBH in view of ThermoFisher Scientific, and Caron et al discloses the pad of claim 5, wherein
hardness of the corner portion is greater than that of the flat portion(see e.g. discussion of claim 1, in particular, GMBH discloses the edge portion has higher hardness).

Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive. 
Applicant argues Cited references, even in combination, do not teach or suggest “the corner portions and the flat portion comprise different materials” and “a height difference between the flat portion and the corner portion is 0.05 mm to 0.5 mm.”
Examiner respectfully disagrees:
GMBH discloses the corner portions and the flat portion comprise different materials(see edge uses rubber materials that has higher shore hardness, while the area other than the edge area is made of elastic materials or elastomer that have lower shore hardness in novelty)
Bachmann et al. discloses use resilient lining as press pad, wherein the resilient lining is divided into areas of different hardness(see e.g. Par. 31), Bachmann et al. disclose the resilient lining can have a thickness of 1-4 mm for application such as film in abstract, Par. 30.  
Both GMBH in view of ThermoFisher Scientific, and Caron et al, and Bachmann are analogous in the field of press pad for laminating wherein the pad that has different hardness, it would have been obvious for a person with ordinary skills in the art to modify the pad thickness of GMBH in view of ThermoFisher Scientific, and Caron et al to be total thickness such as 1mm taught by Bachmann since Bachmann discloses 1mm thickness can generate enough press force for laminating application such as film (see e.g. abstract). Thus if the whole press pad has 1 mm thickness, the thickness of the corner portion can be around 0.5 mm if the corner protrusion has a same thickness as the central flat portion. Around 0.5 overlaps with the claimed range of 0.05 mm to 0.5 mm.  Claim limitation met. 
Furthermore, Caron et al. discloses different press force characteristics depending on such things as the type of media material (heavier, thicker material requires greater press forces, whereas lighter materials such as thin foils require less press forces) in Par. 46. Caron et al. also discloses different pad thickness can be used to vary the magnitude of the press forces in Par. 39. 
In another word, how thick the (film) that is need to be applied determine how much pressure force is desired. How much pressure force is desired determines how much thickness of the pressure pad, and how hard the pressure pad materials to be used. So even if Bachmann does not discloses an exactly same thickness ratio range or thickness difference range as claimed, there is enough teaching in Caron et al to design the pad thickness, thickness ratio, hardness level depending on the film characteristics that will be need to be applied. For the above reason, GMBH in view of ThermoFisher Scientific, and Caron et al d and Bachman et al. teaches an almost overlapping thickness ratio and difference range, and exactly the same result effective variables as the instant application and how to vary those result effective variables.  
Absent a showing of criticality with respect to the thickness ratio and height difference, it would have been obvious to a person of ordinary skill in the art at the time of the invention to vary the total thickness of press pad, thickness of the corner portions relationship with the thickness of the flat portion, a height difference between the flat portion and the corner portion, hardness of the corner portion, hardness of central flat portion, and ratio between hardness of the corner portion vs hardness of the flat portion through routine experimentation in order to achieve the desired press force for the desired film lamination application.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP § 2144.05].
Thus claim limitation is met and applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schneider et al. (US5893191) discloses a support pad structure/apparatus that is desired to have curved pad edge, and greater thickness in order to provide a sufficient rigid pad.
Tanaka et al. (US4461800) discloses the thickness of the rigid sheet that is laminated above central layer is 0.05.about.2.0 mm, preferably 0.3.about.0.5 mm.
EP2347894A3 discloses rubber-elastic plastic whose thickness is at least 50%, in particular more than 60% of the thickness of the core thread in abstract. 
Choi et al. (US20180056638).
OK et al. (US20160001536). 
SCHMITZ et al. (DE10236848).
Kim et al. (US201700121528) disclose four edges and vertices of the display plastic film illustrated in FIGS. 3 and 4 according to one embodiment of the invention may all be bent-shaped.  The curvature radii (R3, R4, R5, R6) of each edge may be each independently identical or different in the range of 2.5 to 15, but are not limited thereto, and they may vary depending on the shape, size and use of the plastic film needed (see e.g. Par. 112). For example, the plastic film of the present invention may exist in all types of three-dimensional shapes wherein only one edge is bent-shaped, three edges are bent-shaped, only vertices are bent-shaped, all faces are curve-shaped, or have a hemispherical shape, etc., instead of a flat structure(see e.g. Par. 117).
Lee et al. (US20140002973) discloses thickness of the cushion/pad unit 490 may be greater than or equal to 0.5 mm and less than or equal to 3 mm.  For convenience of explanation, however, it will be assumed that the cushion unit 490 is part of a surface of the second jig 420 in Par. 105. The cushion units 490 support the display panel 330 and help prevent air bubbles from being formed between the display panel 330 and the curved portions 312 when the second jig 420 and the first jig 410 are compressed against each other with the display panel 330 and the cover unit there between in Par. 105). 
Caron et al. (US20050022682) discloses for example the lower hardness can be about 40, and the higher hardness are can have a hardness of 70 in Par. 28. As the result, the ratio hardness of the higher hardness portion can be 70/40 =1.75 times greater than that of the lower hardness portion. 1.75 lies within the range of 1.1 to 7 times.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG GUO/           Examiner, Art Unit 1783